Title: To John Adams from David Adams, 18 February 1813
From: Adams, David
To: Adams, John



Hond. and Dear Sir
Greene District of Maine Feby 18th 1813

Having a disposition and inclination to Join the Army—if I could by the influence of friends obtain an appointment—and trusting in your candor and friendship—I have thought proper to communicate my wishes to you on the subject—I wish you would assist me in obtaining an appointment as Surgeon or Surgeons Mate to a Regiment—By lending me your assistance you will confer a peculiar favor on Sir your Obedient / and very Humble Servt David Adams
